FILED
                            NOT FOR PUBLICATION                            MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50262

               Plaintiff - Appellee,             D.C. No. 3:02-cr-00624-L

  v.
                                                 MEMORANDUM*
DUANE EDWARD WICKER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Duane Edward Wicker appeals from the district court’s judgment and

challenges the 12-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Wicker contends that the district court erred procedurally by relying on an

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
improper sentencing consideration, namely, the desire “to avoid more confusion,”

in selecting his sentence. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects

that the district court relied on proper sentencing factors when determining the

sentence. See 18 U.S.C. § 3583(e).

      Wicker also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Wicker’s sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence is

substantively reasonable in light of the section 3583(e) sentencing factors and the

totality of the circumstances, including Wicker’s extensive criminal history and his

history on supervision. See id.

      AFFIRMED.




                                          2                                   13-50262